United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                          Nos. 96-2362/2998/3230/3399
                                  ___________

Jimmie Small,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
United States of America; Perry D.      *
Lane, Trustee; Richard D. Gonnerman, *        {UNPUBLISHED}
Agent; Richard Burrus; Norma T.         *
Burrus, Family Living Trust,            *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: June 6, 1997
                             Filed: June 24, 1997
                                  ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

      In this consolidated appeal, Jimmie Small appeals from the final order of the
United States District Court1 for the Eastern District of Missouri, granting summary
judgment on the basis of res judicata to the United States, Department of Agriculture



      1
       The Honorable Mary Ann Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
employee Richard D. Gonnerman, and foreclosure trustee Perry D. Lane; and
dismissing purchasers Richard Burrus and Norma T. Burrus, Family Living Trust.
(No. 96-2362.) Small also appeals from orders denying three posttrial motions.
(No. 96-2998, 96-3230, 96-3399.)

        We have carefully reviewed the entire record, and we affirm on the basis of the
district court's opinions. See 8th Cir. R. 47B. Small's motions to dismiss and to strike
are denied.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-